DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter “Chang”, US 2017/0040947) and in view of Danno et al. (hereinafter “Danno”, US Pat No. 7,608,922).
As per claim 1, Chang disclosed a multiple frequency bands carrier aggregation radio frequency module that simultaneously receives a first reception signal and a second reception signal (wherein it is clear that in a multiple frequency bands carrier aggregation CA radio frequency system as disclosed by Chang, the communication system selected multiple Rx signals for simultaneously reception in the CA mode, see at least fig. 2 and 0016 & 0037), the radio frequency module comprising a module board (see at least fig. 4, 450 and 0021, wherein it is clear that the RF module 450 comprises a top and an opposite bottom surface) including a first principal surface and a second principal surface on opposite sides of the module board; a first reception low noise amplifier disposed in a first semiconductor integrated circuit (see at least fig. 4, LNA 480) and configured to amplify the first reception signal; a second reception low noise amplifier disposed in a second semiconductor IC and configured to amplify the second reception signal circuit (see at least fig. 4, LNA 481), the second semiconductor IC being different from the first semiconductor IC (the LNAs module are individual module); wherein at least one of the first semiconductor IC or the second semiconductor IC is disposed on the second principal surface (the LNAs module 352-358 are disposed on the top surface for RF module 450).
Chang disclosed a RF module (see fig. 4, 450) but is silent about an external-connection terminal disposed on the second principal surface. However, such a RF module comprising plurality of connection terminals is obvious to one of ordinary skill in the art at the time of invention, wherein Danno disclosed a RF module having various external connection terminals disposed on the top surface (see fig. 3). Therefore, such an arrangement in design of the RF module by Danno can be incorporate by Chang in order to save space.
As per claims 2 and 15, the RF module of Chang and Danno further disclosed the first reception signal is received in a first communication band, and the second reception signal is received in a second communication band, the first communication band being different than the second communication band (see Chang 0037, each LNA module is assign a distinct carrier signals, and see Danno fig. 3, each LNA modules received different communication band).
As per claims 3 and 16, the RF module of Chang and Danno further disclosed a third reception low noise amplifier (see Chang fig. 4, LNA 484) disposed in the first semiconductor IC and configured to amplify a third reception signal, wherein the radio frequency module is configured to not simultaneously receive both the first reception signal and the third reception signal (see 0037, the processor/controller 280 of FIG. 2 may also generate one or more control signals that cause the cascaded switches 290, 293 to be configured to route signals corresponding to the particular carriers to the respective receiver blocks 352-358, therein only the respective receiver modules are selected and receiver module 352 may not be one of the respective receiver module selected for simultaneously reception).
As per claims 4 and 17, the RF module of Chang and Danno further disclosed the third reception signal is received in the first communication band (see Chang 0037, each LNA module is assign a distinct carrier signals, and see Danno fig. 3, each LNA modules received different communication band).
As per claims 5 and 18, the RF module of Chang and Danno further disclosed a fourth reception low noise amplifier disposed in the second semiconductor IC and 
As per claims 6 and 19, the RF module of Chang and Danno further disclosed the fourth reception signal is received in the second communication band (see Chang 0037, each LNA module is assign a distinct carrier signals, and see Danno fig. 3, each LNA modules received different communication band).
As per claims 8 and 12, the RF module of Chang and Danno further disclosed in a plan view of the module board, the external-connection terminal having a ground potential is disposed between the first semiconductor IC and the second semiconductor IC (see Danno fig.6, wherein the plurality of ground potentials are dispose between the plurality of LNAs).
As per claim 9, the RF module of Chang and Danno further disclosed a control circuit disposed in the first semiconductor IC and configured to control the first reception low noise amplifier by a digital control signal (see Danno fig. 3, wherein each of the LNAs comprising circuitry (control circuit) to receive bias Voltage Vcc for activation and wherein the PGA will send such control signals).

As per claim 13, Chang disclose a communication device (see fig. 2), comprising an antenna (see fig. 2, 210 & 212); a radio frequency signal processing circuit (see fig. 2, 280) configured to process a radio frequency signal to be transmitted by the antenna and a radio frequency signal received by the antenna; and a radio frequency module configured to simultaneously receive a first reception signal and a second reception signal (see rejection above in claim 1), 
As per claim 14, the RF module of Chang and Danno further disclosed the communication device is configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit (inherently).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the RF module of Chang and Danno and in view of Wieck (US Pat No. 6,973,330).
As per claims 7 and 20, the RF module of Chang and Danno further disclosed the LNA modules are disposed on the top surface of the RF module (see Chang fig. 4 and see Danno fig. 3) but silent about the arrangement of the a transmission power amplifier. However, Wieck disclosed such an arrangement of PA module disposed on one surface and LNA module disposed on the other surface (see fig. 1A and fig. 1B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the RF module of Chang and Danno to adopt the arrangement of Wieck to reduce space and cost and to reduce signals interference.


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 16, 2021
/PABLO N TRAN/Primary Examiner, Art Unit 2643